 MAINE YANKEE ATOMIC POWER COMPANYMaine Yankee Atomic Power Company and UtilityWorkers Union of America, AFL-CIO, Local 497.Case I-CA-15571July 9, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PFNEI.I.OAND TRUESDALEUpon a charge filed on February 5, 1979, by UtilityWorkers Union of America, AFL-CIO, Local 497,herein called the Union, and duly served on MaineYankee Atomic Power Company, herein called Re-spondent, the General Counsel of the National LaborRelations Board, by the Regional Director for Region1, issued a complaint on February 22, 1979, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5)and (I) and Section 2(6) and (7) of the National La-bor Relations Act, as amended. Copies of the charge,complaint, and notice of hearing before an adminis-trative law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on January 18, 1979,'following a Board election in Case 1-RC-15704 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the residual voting group found appropriate;2andthat, commencing on or about January 26, 1979, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative, although the Union has requested and is re-questing it to do so. On March 5, 1979, Respondentfiled its answer to the complaint admitting in part,and denying in part, the allegations in the complaint.On March 16, 1979, counsel for the General Coun-I On January 18. 1979, the Regional Director for Region I issued a Certi-fication of Results of Election which was amended on January 24, 1979, toexclude the position of stores supervisor from the certified unit in accordancewith the Board's Decision on Review and Direction in the instant case (239NLRB 1216 (1979)).2Official notice is taken of the record in the representation proceeding.Case -RC 15704, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co.. 167 NLRB 151 (1967). enfd. 415 F.2d 26(Sth Cir. 1969); Intertype Co. v. Penello, 269 F Supp. 573 (D.C. Va. 1967);Follerr Corp., 164 NLRB 378 (1967). enfd. 397 F.2d 91 (7th Cir. 1968): Sec.9(d) of the NLRA, as amended.In 1972, in Case I RC 12130 the Union was certified as the collective-bargaining agent for a unit of Respondent's production and maintenanceemployees. The Acting Regional Director in the instant case determined thatthe residual group involved herein is ligible for inclusion in the existingproduction and maintenance unit alread) represented by the Union.sel filed directly with the Board a Motion for Sum-mary Judgment.3Subsequently, on April 5, 1979, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed a re-sponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the fobllowing:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, and response to theNotice To Show Cause, Respondent denies the valid-ity of the Union's certification based on its contentionthat the Board erred in including Respondent's sixshift operating supervisors in an appropriate residualgroup eligible for inclusion in the existing productionand maintenance unit already represented by theUnion.4Counsel for the General Counsel asserts inher Motion for Summary Judgment that Respondentis attempting to relitigate issues which were fully liti-gated in the underlying representation proceeding.We agree.Review of the record herein, including that of therepresentation proceedings in Case I-RC 15704,shows that on July 24, 1978, the Acting Regional Di-rector for Region I issued his Decision and Directionof Election in which he found, inter alia, that certainof Respondent's job classifications, including that ofthe shift operating supervisors, were not supervisorywithin the meaning of the Act, and that, therefore,the employees in question were eligible to vote in theelection. On August 7, 1978, Respondent filed a re-quest for review contending, inter alia., that the Act-ing Regional Director erred by including these em-ployees in the residual group. Thereafter, on August23, 1978, the Board telegraphically granted the re-quest for review with respect to the supervisory statusof Respondent's shift operating supervisors as well asto the supervisory authority of additional employeeswhose status is not at issue herein. An election bysecret ballot was then conducted on August 24. 1978,On May 23. 1979, counsel for the General Counsel filed an amendmentto the Motion for Summary Judgment. This amendment involved only cor-recting the date on the tally of ballots from August 24, 1978. the date of theelection, to January Il. 1979, the date the ballots were actually opened andcounted.I Respondent stated in its letter to the Union declining the Union's requestto bargain with Respondent that its refusal was fr the "sole and expresspurpose of securing judicial review of the Board's decision by the UnitedStates (Circuit Court of Appeals"243 NLRB No. 52319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDat which time the ballots were impounded pendingthe Board's Decision on Review.Subsequently, on January 5, 1979, the Board issuedits Decision on Review and Directionsin which itaffirmed, inter alia, the Acting Regional Director'sfinding of the nonsupervisory status of the shift oper-ating supervisors and ordered that the Regional Di-rector open and count their ballots.6The RegionalDirector, then, on January 11, 1979, issued the tallyof ballots which indicated a union victory, as therewere eight votes for and five against the Union, withno challenged ballots. On January 18, 1979, based onthe tally of ballots, the Regional Director issued aCertification of Results of Election which wasamended on January 24, 1979, with regard to the re-sidual voting group's composition.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.'All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Maine corporation with its principaloffice and place of business in Wiscasset, Maine, is apublic utility engaged in the operation of a nuclearpower plant. Further, Respondent has an annualgross volume of business in excess of $250,000, andannually receives directly from outside the State ofMaine goods valued in excess of $50,000.We find, on the basis of the foregoing, that Respon-s See fn. I, supra.6The Board also directed the Regional Director to open and count all ofthe impounded ballots in the classifications it had reviewed with the excep-tion of that of the stores supervisor, who was found to be a supervisor withinthe meaning of the Act.'See Pittsburgh Plate Glass Co, v. N.L.R.B., 313 U.S. 146. 162 (1941):Rules and Regulations of the Board. Secs. 102.67(f) and 102.69(c).dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. HTIE LABOR ()RGANIZA'IION INVOIVEI)Utility Workers Union of America, AFL CIO, Lo-cal 497, is a labor organization within the meaning ofSection 2(5) of the Act.III. TE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutean appropriate residual group, eligible for inclusion inthe existing production and maintenance unit cur-rently represented by the Union, for collective-bar-gaining purposes within the meaning of Section 9(b)of the Act:All technical employees, plant clerical employeesand other unrepresented non-professional em-ployees of the Employer at its Wiscasset, Mainepower plant, including administrative and engi-neering aides in the plant engineering assurancegroup, administrative aides in the chemistry andhealth physics and maintenance departments,assistant to instrumentation and controls depart-ment head, senior training coordinator, trainingcoordinator, and shift operating supervisors, butexcluding all office clerical employees, all pro-duction and maintenance employees currentlyrepresented by Utility Workers of America,AFL-CIO and its Local Union No. 497, storessupervisor, managerial employees, professionalemployees, guards, and all supervisors as definedin the Act.2. The certificationOn August 24, 1978, a majority of the employees ofRespondent in said residual group, in a secret-ballotelection conducted under the supervision of the Re-gional Director for Region I designated that theUnion may bargain for the employees in said residualgroup as part of the existing production and mainte-nance unit currently represented by the Union. TheUnion was certified as the collective-bargaining rep-resentative of the employees in said residual group aspart of the unit it already represented on January 18,1979, and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a) ofthe Act.320 MAINE YANKEE ATOMIC POWER COMPANYB. The Request To Bargain and Respondent's RefusalCommencing on or about January 23, 1979, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the appropriate unit. Commencing on or aboutJanuary 26, 1979, and continuing at all times there-after to date, Respondent has refused, and continuesto refuse, to recognize and bargain with the Union asthe exclusive representative for collective bargainingof all employees in the appropriate unit.Accordingly, we find that Respondent has, sinceJanuary 26, 1979, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/bla Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817 (1964); BurnettConstruction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Maine Yankee Atomic Power Company is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Utility Workers Union of America, AFL-CIO,Local 497, is a labor organization within the meaningof Section 2(5) of the Act.3. All technical employees, plant clerical employ-ees and other unrepresented non-professional em-ployees of the Employer at its Wiscasset, Maine,power plant, including administrative and engineer-ing aides in the plant engineering assurance group,administrative aides in the chemistry and healthphysics and maintenance departments, assistant to in-strumentation and controls department head, seniortraining coordinator, and shift operating supervisors,but excluding all office clerical employees, all produc-tion and maintenance employees currently represent-ed by Utility Workers of America, AFL-CIO and itsLocal Union 497, stores supervisor, managerial em-ployees, professional employees, guards, and all su-pervisors as defined in the Act, constitute an appro-priate residual group eligible for inclusion in theexisting production and maintenance unit currentlyrepresented by the Union for the purpose of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since January 18, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said residual goup for the purpose of collective bar-gaining within the meaning of Section 9(a) of the Act.5. By refusing on or about January 26, 1979, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Board hereby orders that the Respondent,Maine Yankee Atomic Power Company, Wiscasset,Maine, its officers, agents, successors, and assigns,shall:i. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Utility Workers Union ofAmerica, AFL-CIO, Local 497, as the exclusive bar-gaining representative of its employees in the follow-ing appropriate residual group who are eligible forinclusion in the existing production and maintenanceunit:All technical employees, plant clerical employeesand other unrepresented non-professional em-ployees of the Employer at its Wiscasset, Mainepower plant, including administrative and engi-neering aides in the plant engineering assurancegroup, administrative aides in the chemistry andhealth physics and maintenance departments,assistant to instrumentation and controls depart-ment head, senior training coordinator, trainingcoordinator, and shift operating supervisors, butexcluding all office clerical employees, all pro-duction and maintenance employees currentlyrepresented by Utility Workers of America,AFL CIO and its Local Union No. 497, storessupervisor, managerial employees, professionalemployees, guards, and all supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the appropriate unit with respect torates of pay, wages, hours, and other terms and con-ditions of employment, and, if an understanding isreached, embody such understanding in a signedagreement.(b) Post at its Wiscasset, Maine, facility copies ofthe attached notice marked "Appendix."sCopies ofsaid notice, on forms provided by the Regional Direc-tor for Region 1, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-m In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UtilityWorkers Union of America, AFL-CIO. Local497, as the exclusive representative of the em-ployees in the appropriate unit, including the re-sidual group described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the appropriate unit, in-cluding the residual group described below, withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstanding is reached, embody such under-standing in a signed agreement. The residualgroup, eligible for inclusion in the existing pro-duction and maintenance unit, is:All technical employees, plant clerical employeesand other unrepresented non-professional em-ployees of the Employer at its Wiscasset, Mainepower plant, including administrative and engi-neering aides in the plant engineering assurancegroup, administrative aides in the chemistry andhealth physics and maintenance departments,assistant to instrumentation and controls depart-ment head, senior training coordinator, trainingcoordinator, and shift operating supervisors, butexcluding all office clerical employees, all pro-duction and maintenance employees currentlyrepresented by Utility Workers of America,AFL-CIO and its Local Union No. 497, storessupervisor, managerial employees, professionalemployees, guards, and all supervisors as definedin the Act.MAINE YANKEE ATOMIC POWER COMPANY322